            Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 1 of 24




   McGREGOR W. SCOTT
   United �tates Attorney
 2 ANDRE M. ESPINOSA
   KEVIN KHASIGIAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
   Attorneys for Plaintiff
 6 United States of America
 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00016-JAM
11
                                   Plaintiff,            PLEA AGREEMENT
12
                             v.                           DATE: July 28, 2020
13                                                        TIME: 9:15AM
     ALAN HANSEN,                                         COURT: HON. JOHN A. MENDEZ
14
                                   Defendant.
15
16
                                            I.      INTRODUCTION
17
             A.     Scope of Agreement.
18
             The Information in this case charges the defendant with violations of Title 18, United States
19
     Code, Section 371-Conspiracy to Commit an Offense Against the United States ("Count One"), and
20
     Title 18, United States Code, Sections 2 and 1957(a)-Aiding and Abetting Money Laundering ("Count
21
     Two"). This document contains the complete plea agreement between the United States Attorney's
22
     Office for the Eastern District of California (the "government") and the defendant regarding this case.
23
     This Plea Agreement is limited to the United States Attorney's Office for the Eastern District of
24
     California and cannot bind any other federal, state, or local prosecuting, administrative, or regulatory
25
     authorities.
26
             B.     Court Not a Party.
27
             The Court is not a party to this Plea Agreement. Sentencing is a matter solely within the
28

       PLEA AGREEMENT
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 2 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 3 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 4 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 5 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 6 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 7 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 8 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 9 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 10 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 11 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 12 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 13 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 14 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 15 of 24




  July 22, 2020
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 16 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 17 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 18 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 19 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 20 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 21 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 22 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 23 of 24
Case 2:20-cr-00016-JAM Document 16 Filed 07/28/20 Page 24 of 24
